Citation Nr: 0416980	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-15 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.   Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling, on appeal from an original grant of 
service connection.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Chicago, Illinois, Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2001, the veteran was granted service connection for PTSD, 
and assigned a 30 percent evaluation, effective April 2001.  
The veteran disagreed with the 30 percent evaluation in 
April 2002.  By rating decision of August 2002, the veteran's 
30 percent evaluation was increased to 50 percent, effective 
April 2002, following a temporary total rating after 
hospitalization for his PTSD in excess of 21 days from 
February 2002 to March 2002.  A total disability rating based 
upon individual unemployability (TDIU) was also denied by the 
August 2002 rating decision.  A notice of disagreement (NOD) 
in connection with the claim for TDIU was filed in 
September 2002.  Also that month, a statement of the case 
(SOC) regarding the claim for an increased initial rating for 
PTSD was issued.  In October 2002, a substantive appeal (VA 
Form 1-9) in response to the PTSD claim was filed.  

By rating decision of December 2002, service connection for 
bilateral hearing loss and tinnitus was denied.  A NOD was 
filed for both claims in February 2003 and a SOC was issued 
in April 2003.  In May 2003, the veteran filed a VA Form 1-9 
in response to the denial of service connection for bilateral 
hearing loss and tinnitus.  

In August 2003 and December 2003, a supplemental statement of 
the case was issued in response to the veteran's PTSD claim.  
Also, in December 2003, the veteran testified at a 
videoconference hearing before the undersigned.  A transcript 
of that hearing is of record in the claims file.  

A SOC has not been issued with regard to the claim for a 
TDIU.  Remand is required to allow the RO to issue a 
statement of the case and to give the veteran an opportunity 
to perfect an appeal with respect to that particular issue.  
Manlincon v. West, 12 Vet. App. 238 (1999).  This issue, 
along with the issues of entitlement to service connection 
for left ear hearing loss, tinnitus and an increased rating 
for PTSD are being addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran had normal hearing on entrance and 15/15 
hearing on service discharge examination.  

2.  The veteran's most recent VA examination of December 2002 
revealed the veteran's right ear hearing is within normal 
limits.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107(b) (West 2003); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385, (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This -
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was provided notice consistent with 
the first three requirements of the VCAA in a letter to him 
dated in July 2001.  This letter was provided in connection 
with his claim for service connection for PTSD.  It was also 
provided in a September 2002 letter in connection with the 
claims for service connection for bilateral hearing loss and 
tinnitus.  Both of these letters were received prior to the 
rating decision denying entitlement to service connection for 
bilateral hearing loss and tinnitus.  Although the VCAA 
notice letter that was provided to the appellant does not 
contain the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  Specifically, the 
relevant statement of the case included the specific language 
of 38 C.F.R. § 3.159(b)(1).  All that the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless.  

In addition to the foregoing, the decision in Pelegrini also 
held, that a VCAA notice, as required by 38 C.F.R. 
§ 3.159(b)(1), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  As indicated above, 
this was essentially accomplished in this case, and in any 
event, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.  

As to the duty to assist claimants as required by the VCAA, 
it appears all relevant records have been obtained and 
associated with the claims file.  The veteran indicated that 
he has received treatment from VA and VA has obtained his VA 
medical records.  The record also shows the veteran was 
examined for VA purposes in connection with the instant 
claim.  He also was allowed to present hearing testimony at a 
videoconference hearing.   


II.  Service Connection 

The veteran essentially contends that his exposure to noise 
during boot camp when learning to shoot a rifle and while in 
Vietnam resulted in his current right ear hearing loss.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2003).

In this case, the evidence does not show that the veteran has 
right ear hearing loss due to service.  On service entrance, 
the veteran's audiometric results showed no hearing loss.  On 
separation from service, hearing was measured at 15/15.  
Service medical records show no findings, treatment, or 
diagnosis related to hearing loss complaints.  

After service, the veteran most recently underwent VA 
examination in December 2002.  The examiner indicated that 
the veteran underwent an audiogram in September 1999 at the 
VA Medical Center, indicating that the veteran had normal 
hearing.  He noted that the veteran reported a constant 
unilateral (left) ringing tinnitus for the past couple of 
years.  He reported exposure to noise from rifle fire, mortar 
fire, and grenade explosions during service.  Physical 
examination revealed the auditory threshold average in the 
right ear for frequencies 500 to 4000 Hertz was 10.  Speech 
recognition scores was 100 percent.  The pertinent diagnosis 
was normal hearing in the right ear.  

The veteran presented videoconference hearing testimony 
before the undersigned in December 2003.  He testified that 
he had hearing loss in both ears, worse on the left than the 
right.  He related that this hearing loss occurred when he 
was shooting his rifle during boot camp and was exposed to 
mortar fire and nightly rockets in Vietnam.  He also 
testified that he wore no ear protection while in Vietnam.  

The veteran presently has normal hearing for VA purposes, as 
evidenced on his recent VA examination.  The only indication 
that the veteran has right ear hearing loss is from the 
veteran himself.  It is well settled the veteran himself, as 
a lay person, is not competent to diagnose any medical 
condition.  See Espiritu v. Derwinski 2 Vet. App. 492 (1992).  
In order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Absent 
competent evidence of the claimed disability, a basis upon 
which to establish service connection for right ear hearing 
loss has not been presented, and the appeal is denied.  


ORDER

Service connection for right ear hearing loss is denied.  


REMAND

The veteran claims that he has left ear hearing loss and 
tinnitus as a result of his active service.  Additionally, he 
also indicates that the initial rating for his PTSD should be 
higher, as his symptoms are more severe than the current 
evaluation reflects.  

A review of the record reveals that the veteran testified at 
a videoconference hearing in December 2003.  He provided 
testimony that indicated, in pertinent part, that he was 
first treated for hearing loss at Hines VA Medical Center in 
the mid to late 1970's.  A review of the claims file does not 
show evidence of treatment records indicating treatment for 
hearing loss at that time.  VA is on notice, at least, of 
potentially relevant medical information.  VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal.  Therefore, in the instant claim, it is necessary to 
obtain the records dated in the 1970's of the veteran's 
treatment for hearing loss, if they exist, prior to a final 
decision in this case.  See Dunn v. West, 11 Vet. App. 462 
(1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Additionally, since the examiner who evaluated the 
veteran's hearing in December 2002, indicated, in pertinent 
part, that the veteran's tinnitus is secondary to the 
veteran's left ear hearing loss, this issue cannot be decided 
prior to a decision of entitlement to service connection for 
left ear hearing loss.  It should be evaluated on a secondary 
basis after final resolution of the hearing loss claim.  

Further, the veteran claims that his initial rating for PTSD 
should be increased because the symptoms associated with the 
condition are more severe than the current evaluation 
reflects.  He testified at his videoconference hearing that 
because of the severity of his PTSD, he would be undergoing 
admission to the PTSD inpatient treatment program at Tomah VA 
Medical Center.  A January 2003 statement from a VA examiner 
indicates, in pertinent part, that the veteran was 
recommended for admission at that time.  Therefore, prior to 
final adjudication of the claim, the RO should determine if 
the veteran has been treated on an inpatient basis for his 
PTSD, and if so, those records from Tomah should be obtained 
and associated with the claims folder.  

Moreover, the record initially reflected that the veteran was 
denied for Social Security disability and that there were no 
records related to a claim for such disability.  However, 
most recently, the record reflects that the veteran's claim 
was granted for Social Security disability benefits.  The 
veteran testified that those benefits were the result of his 
PTSD disability.  It is not known whether additional records 
from SSA would be relevant to this claim, but VA is required 
to obtain evidence from the Social Security Administration 
and give the evidence appropriate consideration and weight.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Also, the veteran's claim for an increased initial rating for 
PTSD is an initial claim for an original grant of service 
connection.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  Since this is the veteran's 
initial award for his service-connected PTSD, and he has 
expressed disagreement with the evaluation assigned, the RO 
should evaluate the claim with consideration of staged 
ratings consistent with Fenderson.  

Finally, by an August 2002 rating decision, the RO denied a 
TDIU.  The veteran was advised of this rating decision in an 
August 2002 letter.  In a September 2002 statement, the 
veteran indicated his disagreement with the denial of a TDIU.   
Because a timely notice of disagreement was filed, the RO 
must provide the veteran and his representative with a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999) (When a notice of disagreement is filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case).

Accordingly, this case is REMANDED for the following action:  

1.  Ensure that all notice and 
development required by the VCAA has been 
done.  The veteran should be specifically 
informed about any information and 
evidence not of record that is necessary 
to substantiate the claim; any 
information and evidence that VA will 
seek to provide; and any information and 
evidence he is expected to provide.  The 
veteran should be also asked to provide 
copies of all evidence in his possession 
that pertains to the claim.   

2.  The RO should obtain all VA treatment 
records related to the veteran's hearing 
loss treatment in the 1970's from Hines 
VA Medical Center, if any, and associate 
those records with the claims file.  

3.  Attempts should be made to obtain all 
VA treatment records related to the 
veteran's treatment for PTSD from 2002 to 
the present, to include inpatient 
treatment records from Tomah VA Medical 
Center, if any, as well as any treatment 
records from Iowa City and Knoxville VA 
medical facilities.    

4.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received 
with the claims file.  Continue to 
request these records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

5.  Schedule the veteran for an 
appropriate VA psychiatric examination to 
assess the severity of his service-
connected PTSD.  The claims folder and a 
copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate in the 
examination report that he or she has 
reviewed the claims folder.  All 
necessary testing should be done, and the 
examiner should be asked to indicate the 
symptoms of the veteran's PTSD.  The 
examiner should provide a multi-axial 
diagnosis, to include assignment of a 
Global Assessment of Functioning (GAF) 
scale score, and an explanation of what 
the score means.  In addition, the 
examiner should render an opinion as to 
whether the veteran is unable to obtain 
or retain substantially gainful 
employment due solely to his service-
connected PTSD.  

6.  The veteran and his representative 
should be provided a statement of the 
case regarding entitlement to a TDIU, and 
given an opportunity to respond.  If the 
veteran perfects an appeal by timely 
submitting a substantive appeal, the 
matter should be returned to the Board 
for further appellate review.  

7.  Thereafter, readjudicate the claims 
for service connection for left ear 
hearing loss, tinnitus, and the initial 
rating for PTSD.  The issue of an initial 
rating for PTSD should be adjudicated in 
light of staged ratings consistent with 
Fenderson.  If the benefits sought on 
appeal remain denied, prepare a 
supplemental statement of the case and 
send it to the veteran and his 
representative.  Also provide an 
appropriate period of time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



